Opinion of the Court.

Curia, after stating the case. It is difficult to discover how the practice of renewing writs of execution by endorsement in the mode set forth in the indictment, was introduced. No statute in force is in favour of the practice, and no repealed act within the recollection of the Court ever authorized it.
A Justice of the Peace, in all cases where the life of the execution expires, and the date of the judgment will allow a new writ, should be careful that the original execution is returned into his office with a suitable return thereon, made by a proper officer, if it has been committed to an officer to serve, which return will contain a regular non est; oor that, by direction of the plaintiff, he has omitted to make service, or as the case may be; or if it expired in the hands of the party, a minute indicative of the fact should be made on the writ, and noted on the Justice’s record ; and on the original executions being thus returned, he should issue an alias execution, or pluries, as the case may require. The Court make this remark for the benefit of the Justices of the Peace, and to correct a very loose practice, which is productive of many evils detri*182mental to the correct dispensation of justice, and incompatible with our judicial system.
If an injury is sustained inconsequence of the mal-administration of a Justice of the Peace, an action against aim will well lie.
The Court are of opinion, that the 22d section of the act defining the powers of Justices of the Peace, &c. includes not only cases where a judgment has been rendered, and no execution has issued at the time of the expiration of the Justice’s commission, but comprises all cases where the Justice’s commission ceases by his death or removal from office, after the issuing of any execution.
That upon the expiration of the commission of a Justice of the Peace, he cannot do any judicial or ministerial act, as such, unless the power is given to him expressly by statute. That he cannot justify the renewal, or, what would be more correct, the issuing an alias or pluries execution upon a judgment rendered by him during his political life,
That if an injury is sustained in consequence of it, an action against him will well lie; and he is also subjected in this case, as well as in every other instance of mal-administration, not to a trial upon indictment in the Judicial Courts, but by impeachment before the Governor and Council. In cases of mal-administration there is a peculiar and manifest propriety in thus leaving the injured citizen to seek his redress in the Courts of Law, and bringing State criminals, as they are styled in the constitution, to trial before this high national tribunal, where the solemnity and publicity of the trial will either publicly purge their official characters from imputed crime, or make their mal-administration known to the citizens at large, and especially to those in whom rests commonly the election to office.
Farrand, State Attorney.
Stephen R. Bradley and Lott Hall, for defendant,
The final clause in the 24th section of the second chapter of the constitution, does not ‘militate against this construction of the constitution and the law; for when it is said, “ no trial or impeachment shall be a bar to a prosecution at law,” civil prosecutions are alone intended.
The Court therefore consider, that an indictment cannot be maintained against a Justice of the Peace for mal-administration, and therefore the indictment must be quashed.*

 Sed quære. Can a person be subjected to impeachment for mal-administration in his office on an act done after his commission had expired ?.Reporter.